Title: From George Washington to Arthur St. Clair, 7 August 1781
From: Washington, George
To: St. Clair, Arthur


                        
                            Sir
                            Head Quarters Dobbs Ferry 7th Augst 1781
                        
                        I have received your Favor of the 20th ulto—I am very sorry to observe the unfavorable Prospect you give me
                            of the Recruiting the Pensylvania Line—that I may have a decided Knowlege of the Success of this Business from time to
                            time, you will be pleased to give me by every post, a Weekly Acco. of the Numbers recruited in each Week—& that it
                            may be done with Clearness & Precision, you will be very pointed in your Orders to the several Parties in the
                            different Parts of the State, that they be very punctual in makg you the fullest & most perfect Returns of their
                            Proceedings every Week.
                        Colo. Nickola, with the Invalid Corps, is arrived at West Point—the Charges against him, inclosed in your
                            last, are received—upon which he will have an Opportunity to make his Defence.
                        The Movement of Lord Cornwallis, with the Troops under his Comand, will probably be soon decided—on the
                            Circumstances of this Event, may hang many of our future Movements—of which so far as they may relate to your Command, you
                            will be duly noticed. with much Regard & Esteem I am sir Your most Obedient & humble Servant
                        
                            Go: Washington
                        
                    